Title: Northwestern Land Offices, [3 March] 1796
From: Madison, James
To: 


[3 March 1796]

   
   On 26 January 1796 Smith (South Carolina) reported a bill to establish offices for the sale of land in the territory northwest of the Ohio River and above the mouth of the Kentucky River. Its clauses included the creation of a surveyor general with authority to appoint deputies; rectangular surveys and the division of the land into tracts three miles square; and the price of land fixed at $2 per acre. The purposes of the bill, in Smith’s words, were “to raise revenue and to sell lands in such lots as would be most convenient to purchasers.”



   
   Between 15 and 19 February the bill underwent intensive scrutiny in a Committee of the Whole, especially with regard to the size of lots to be sold, the methods of sale (fixed price as opposed to auction), and the social desirability of releasing so much land onto the market. On 2 March, Williams (New York), to prevent land being acquired for speculation, moved that if “one actual settler be not on every — acres of land within — years from the sale thereof, it shall return to the Government of the United States, the same as if no such sale had taken place.” The debate continued on 3 March, with Gallatin (Pennsylvania) supporting Williams’s amendment, irrespective of its effects on the westward migration of settlers (Annals of CongressDebates and Proceedings in the Congress of
          the United States … (42 vols.; Washington, 1834–56)., 4th Cong., 1st sess., 267, 328–31, 334–37, 338–44, 345–49, 350–55, 402–7, 408–14; see also Malcolm J. Rohrbough, The Land Office Business: The Settlement and Administration of American Public Lands, 1789–1837 [New York, 1968], pp. 17–19; and Payson Jackson Treat, The National Land System, 1785–1820 [New York, 1910], pp. 80–86).


Mr. Madison was not surprised to hear different opinions on this question, according as members felt from the usages of the States to which they belonged. It was difficult to judge precisely betwixt different opinions, from the blanks of the bill not being filled up. Perhaps a good deal depended on the quantity of land to be offered for sale. Purchases made, he said, under a consideration that the land would be speedily settled, would be made at a higher price, and those made under an idea of a considerably distant settlement, would command a price in proportion. The principal object was to fill the Treasury as soon as possible. He believed the obliging of purchasers to settle land within a limited time would be an obstruction in the sale; but there were several considerations which ought to be weighed. If by requiring actual settlers they should repel a part of those who did not intend to settle themselves on the land, they might not repel others. Persons would be more ready to go into a wilderness, if they were assured of company. The amendment would have less effect in repelling large purchasers, than at first imagined. If persons knew when they purchased that they must provide settlers, they will see that a great advantage may arise from their enterprise, and will give a greater price. With respect to the policy of increasing emigration there seemed to be a middle course. It would not be right, he said, to encourage emigrations, nor to throw obstacles in the way of them. He believed, with the gentleman from Pennsylvania, that if they were ever so desirous that emigrations should not take place to that country, it would not hinder them. He was opposed to a greater quantity of land being brought to market than could be settled. The consideration of settlement, he said, would be found to operate much less on the price than was supposed; he knew not whether it would not increase the price. But as the subject was important, and greater light might be thrown upon the business hereafter, he would wish the forfeiture of the land to be struck out, and left to be modified by the select committee.
